Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 19 February 1815
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith



Dear and respected Madam!
Oldenbarneveld 19 Febr. 1815

Again I owe an increase of my happiness in my Solitude to your kindness in honouring me with your interesting letter of Febr. 3d—with which I was So unexpectedlÿ favoured. It is true, I owe it in part to an unwelcome guest, but it would be in me ungrateful—to defraud him of mÿ thanks, how unpleasant his appearance may have been to you. That visitant at least is in So far good natured, that, although he now and then may vex his entertainers, he does not restrain them from doing good How then can I Sincerily Sympathyze with Rheumatism intrusion in your familÿ—there without it you might perhaps have dilay’d longer to follow your inclination. Alas! what would have been my lot—had you—Madam! been haunted by the malignant Spirit of head-ache—which keeps me in a continued thraldom! This winter—Scarce one daÿ in the Seven, have I been freed from its torturings— An affectionate Letter of Mr Eliot drove him this week from his Strong hold—and your’s Madam, and another of my friend Busti have—I hope—routed him So Successfullÿ—that he Shall not dare to renew his attacks. It is now two days—Since I am perfectly free of it. Consider then Madam! how much I am obliged to your kindness! it is Something—and maÿ to you appear nothing Surprising, to do good to all around you—but to exert benevolence at three hundred miles distance would compell malice to paÿ its homage.
How Should my ambition be flattered, was it in my power to answer in the Same exquisite Strain, in which you communicate your thoughts and feelings—but to wait till that happy event, and to write not at all would amount to the Same point; rather I prefer to proceed in mÿ usual careless manner, and throw my Self rather on your courteous indulgence, in the persuasion—that a Lady, who could wink at defects in conversation, can not be over-rigid towards a well-meaning Correspondent.
How comprehensive—and I Suppose you art Serious Madam! the few words “that I consider a companion more desirable than a rival” are, you expressed my opinion at full lenght—and am inclined to believe, that as much as you Should despise a man, who undervalued the Superior abilities of his Spouse, you would pity the woman’s imbcillity, who would displaÿ her talents at the expense of an inferior Husband Once I witnessed a Similar contest—the parties known to mÿ Excellent frend—a Sister of our frend Luzac and her consort W—— Fynje— She—wantonly provoked—he—humbled in the dust, and foaming with rage—and insulting her in the rudest outrageous manner—till She bathed in her tears—the contest was a rivalship in wit—Madame Stael deserved in my opinion Napoleon’s rebuke—Her conversation with Goethe does not place her in a more favorable light—I place her in the list of those, whom we admire but wish to keep at a distance—bÿ a nearer approach they burn in the place of communicating a congenial warmth—I presume—that I am So happÿ, that your Lady Ship’s Sentiments are in unison with mine. The learned pedant Shall not be compared by mrs Adams with the man of deep judgment and Solid knowledge—and—as often these last enrich a woman’s mind, and are adorned with graces—and Spread a new lustre over her virtues—then I deem a woman So high accomplished that She Soars above Superficial—learned flutterers; Such women where-ever I meet these—I revere—and can not resist the impulse to love them—as far they may condescend, to accept Such a paltry tribut to exalted worth—without these we Should be in a dreary wilderness—with them the wilderness becomes a fragrant bower—without my wife and daughter and I know—although I am not vain or partial enough, to give them that Superior excellence—you will not condemn my acknowledgment of what I owe to them—this drearÿ Solitude would become insupportable.
“in woe
in poverty, in Soul Subduing toils
in patient tending on the Sick’s man’s bed
In ministerings of Love in bitterest pangs
faithful and firm, in Scenes—where Sterner hearts
have crack’d—Still cheerful and Still kind”—
Although I never had idea of female excellence without virtue wisdom—I was pleased with your Luminous explanation of Solomon’s virtuous woman. I took the Liberty in reading it to mrs v. d. k. and mÿ daughter—to whom it appeared new—tho So natural—that it raised their Surprise—wherefore theÿ had not been Struck with the Same thought—Thus I experienced—when I first read J. Q. A. observation against praÿing with closed eÿes—I know—not one argument in its defence—
Accept my warmest thanks for the verses of J. Q. A—N. & Fr—I did read them to my frend Mappa and his Daughter—raised first their grief and drew a tear from their eyes—then Suddenly changing the Scene—and reading the winters day to Louisa—joÿ beamed in their countenances—and theÿ coincided with me in the Opinion of the happiness of a Mother with Such a Son. Praÿ do not forget, to give my thanks to Miss Welch for her civility—when ever I visit Boston again—and I have Some forebodings—that I Shall be So happÿ—I Shall try to pay a visit to Her—but I Shall not be able to discover then a Miss Welch—except you would guide mÿ Steps—to find out the abode—where She enjoy’s domestic happiness.
Mr. Adams—Shall not Shake me of—not even if he can not write—I clinch too fast to Him—and know him too well—to fear or Suspect—that I could be forgotten.
You ask me—if I have Seen John Randolph’s Letter and mr Lloyd’ reply? what a comprehensive Question? and yet—I hope—you Shall be Satisfied with mÿ answer—If I give an incorrect verdict my apology must be—that I had only a cursory view of both. (14 Febr. 1815)
I am unacquainted, personally, with either of them—but hath conceived Some high notions of the Character of the first. It did Seem to me, that he was a man of considerable talents and independent well Stored mind—I regretted that he was—at once—placed at the top of the Ladder by his party, and was, if I may use a Dutch homely phrase, as it were lifted over the Saddle—Had he—for Some time remained in the ranks—and gradually ascended, guided and tutored by a Solid—prudent—veteran Politician, he might have arrived of at a height of eminence, without which he can now not reach without conquering nearly invincible obstacles. It Seems to me further—how far he really maÿ have been averse of this end, that his Letter—rather than aiming to recall his erring Brethren in New-England—to a more Sure road—at least in his opinion, was an electioneering address to the free holders at Ranooke, to Secure his election. If this—tho unintentionally—was the case, it might Somewhat abate the rigor of the deserved censure on this wild and inconsiderate effort, which I dare Say, he now repents of; but even this—tho it might Spread a veil over his unexampled egotism, can not palliate his ungentleman like—to Say not, unmanlÿ attack—in Such coarse language—So dishonorable to a Scholar—of mÿ noble friend, Mr. Lloyd, whose Letter I admire, who could not remain Silent upon Such an uncourteous address—has given him his due—a Strain of cutting ironÿ and keen reflections are Spread through the whole composition—and it will imbue every one with great circumspection, before He dares to canvass N. England’s politics and manners, when one reflects, how triumphantly One of the Proudest of the Virginians had been mauled bÿ a humble Yankee—you perceive Madam! I can only beg you for the continuance / of your condescending favours—on your obliged Servant
Fr. Adr. van der Kemp
P.S. Be So kind and look once at 11 St. of a Winters daÿ to Louisa—“And throwing Straight aside my pen”Did the copiest not omit a word? it Seems So:

